This cause coming on to be heard upon the motion of appellant, Frank D. Priory, to reinstate the above entitled cause which has heretofore been dismissed by this Court on motion of appellees and the Court having fully considered all of the causes and things presented as grounds or causes for reinstatement, is of the opinion that the motion to reinstate should not be granted for the reason that a cursory inspection of the transcript of the record has revealed that no reversible error was committed with *Page 779 
respect to the order of March 4, 1933, which is the sole order appealed from, therefore the motion to reinstate is denied.
Motion to reinstate dismissed cause denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.